oS O99 GO N ODO ON KR WD DB X

PO NO RP DRDO => =| = ed oer hoeDr—hUuShlhlUlhlhlUllClUl
Oo NO =|-~ OF O WO N ODO ON KR WH PP ~

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
* Kk
UNITED STATES OF AMERICA, Case No. 2:19-cr-00112-APG-GWE
Plaintiff, ORDER DENYING MOTION TO
REVIEW DETENTION ORDER
V.
GERALD LONGMIRE, [ECF No. 13]

Defendant.

 

 

 

 

On May 24, 2019, defendant Gerald Longmire requested I review Magistrate Judge Foley’s
detention order and release him on home confinement or to the halfway house pending trial. ECF
No. 13. The Government filed a 44-word response stating it “has no opposition to a hearing” and
“would reserve the right to oppose release.”! ECF No. 14. Notwithstanding the Government’s
failure to oppose Mr. Longmire’s request, I am required to conduct a de novo review and make an
independent determination about detention or release.

A defendant ordered detained by a magistrate judge may file a motion for revocation or
amendment of the order. 18 U.S.C. § 3145(b). The district judge reviews a magistrate judge’s
detention order de novo. United States v. Koenig, 912 F.2d 1190, 1192-93 (9th Cir. 1990). “The
district court is not required to start over in every case, and proceed as if the magistrate’s decision
and findings did not exist.” /d. at 1193. Instead, “[i]t should review the evidence before the
magistrate [judge] and make its own independent determination whether the magistrate [judge]’s

findings are correct, with no deference.” Jd.

 

' The Government’s response is not helpful to my decision-making. Reserving the right to
oppose something does not mean opposing something. Future filings like this may be deemed a
non-opposition or a consent to the defendant’s request. But for my obligation to make an
independent determination on the defendant’s request, I would be tempted to grant Mr.
Longmire’s request as unopposed.

 
mo OO A N ODO ON KR W PND

11
12
13
14
15
16
17
18
19
20
21
22
23

 

 

I have conducted an independent, de novo review of Judge Foley’s decision. I have
reviewed Judge Foley’s Order of Detention Pending Trial and the parties’ respective briefs, and I
listened to the tape of the detention hearing. Judge Foley’s findings and conclusions, as stated
during the hearing and in the detention order, are correct. Moreover, Mr. Longmire has not
presented any new information that was not known to him at the time of the detention hearing, let
alone new information that has a material bearing on the issue of whether there are conditions of
release that will reasonably assure his appearance and the safety of the community. 18 U.S.C.
§ 3142(f). Thus, there is no basis to modify or amend the detention order.

Accordingly, IT IS HEREBY ORDERED that the defendant’s Motion to Review Detention
Order (ECF No. 13) is DENIED.

Dated: June 12, 2019.

Ge—

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
